ADJ
PS-8
8/88
                            UNITED STATES DISTRICT COURT
                                        for the
                         EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Tangela Monique Ridgeway                                          Docket No. 5:16-CR-11-1FL

               Petition for Action on Conditions of Pretrial Release - ADJUDICATED

COMES NOW Robert L. Thornton, Supervising U.S. Probation Officer of the court, presenting an official
report upon the conduct of defendant, Tangela Monique Ridgeway, who was placed under pretrial release
supervision by the Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh,
on the 7th day of April, 2016. The defendant appeared before the Honorable Robert B. Jones, Jr., U.S.
Magistrate Judge, for arraignment on April 13, 2017, and entered a plea of guilty to Unlicensed Money
Transmitting, in violation of 18 U.S.C. § 1960(a) and was continued on pretrial supervision under the
previously imposed conditions of release. On November 7, 2017, the defendant appeared before the
Honorable Louise W. Flanagan, U.S. District Judge, and was sentenced to 15 months imprisonment and 3
years supervised release. The court recommended the defendant surrender for service of sentence as
notified by the United States Marshal “not sooner than March 7, 2019.”

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant was allowed to report for her imprisonment sentence not sooner than March
7, 2019, so that the father of her children, Anthony Carter, would have completed his imprisonment term
and be able to take care of their children. On February 1, 2018, the defendant’s report date for service of
her imprisonment sentence was extended to not sooner than May 18, 2019, because Mr. Carter’s release
date from the Bureau of Prisons was scheduled for May 18, 2019. The defendant is scheduled to report to
the designated institution on May 18, 2019, and she is now requesting to extend her reporting date to allow
time for Mr. Carter to secure employment so that he can financially support their children. It should be
noted that the U.S. Attorney’s Office opposes any extension of the defendant reporting for her imprisonment
sentence. The U.S. Probation officer supervising the defendant in the Central District of California reports
that the defendant remains in compliance with the conditions of supervision and does not object to a
maximum of a 30-day extension

PRAYING THAT THE COURT WILL ORDER that the defendant shall surrender for service of her
imprisonment sentence at the institution designated by the Bureau of Prisons on or after June 18, 2019.

,                                                    I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     /s/ Robert L. Thornton
                                                     Robert L. Thornton
                                                     Supervising U.S. Probation Officer
                                                     414 Chestnut Street, Suite 102
                                                     Wilmington, NC 28401-4290
                                                     Phone: 910-679-2047
                                                     Executed On: May 10, 2019
Tangela Monique Ridgeway
Docket No. 5:16-CR-11-1FL
Petition For Action
Page 2


                                    ORDER OF THE COURT

                               10th day of __________________,
Considered and ordered the _______              May            2019, and ordered filed and made part
of the records in the above case.



________________________________
Louise W. Flanagan
U.S. District Judge
